Citation Nr: 0716553	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-38 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for disability of the lumbosacral spine, and if so, 
whether the claim should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for a cervical spine disability, and if so, whether 
the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board observes that in the June 2004 rating decision the 
RO also denied reopening of the veteran's claim of 
entitlement to service connection for Crohn's disease.  The 
veteran appealed that denial.  However, the appeal was 
resolved by an August 2006 rating decision granting service 
connection for Crohn's colitis with parianal disease.  

The issues of entitlement to service connection for 
psychiatric disability, and whether new and material evidence 
has been received to reopen claims of entitlement to 
compensation under 38 U.S.C. § 1151 for lumbosacral and 
cervical spine disabilities are addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

Osteoporosis was not present in service and is not 
etiologically related to service. 





CONCLUSION OF LAW

Osteoporosis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for osteoporosis.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in December 2004, after the 
initial adjudication of the claim.  Notice pertaining to the 
initial-disability-rating and effective-date elements was 
provided in March 2006.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the claim in 
August 2006.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of the 
claim would have been different had VCAA notice been provided 
before the initial adjudication of the claim.  

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has asserted that his service medical records are not 
complete, that he did not undergo a service separation 
examination, and that records from another veteran were 
considered.  The Board has reviewed the service medical 
records and can find no indication that they are either 
incomplete or that records from another veteran are included.  
The report of the veteran's service separation examination, 
dated February 20, 1971, contains the veteran's correct name 
and social security number.  It also lists the same date of 
birth and place of birth as does the veteran's Form DD-214.  
The Board is satisfied that the service medical records are 
complete and are appropriate to this veteran.

The veteran is in receipt of Social Security Administration 
(SSA) disability benefits, as evidenced by a decision dated 
in March 1996.  That decision is based on cervical and lumbar 
disc disease with secondary depression, pilonidal cyst, 
Crohn's disease, and anal fistula.  Osteoporosis is not 
listed as a basis for the award, and therefore, the Board 
finds that there is no reasonable possibility that records 
associated with the SSA decision would be pertinent to the 
Board's decision on the osteoporosis issue.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to extreme cold in 
service, as well as to chemicals such as Sarin and VX, which 
resulted in osteoporosis.  Service medical records do not 
show that the veteran was found to have osteoporosis.  The 
report of examination for discharge in February 1971 shows 
that all systems were found to be normal on clinical 
evaluation.  Moreover, there is no post-service medical 
evidence showing that the veteran has been found to have 
osteoporosis.   

The veteran has repeatedly pointed to his VA outpatient 
treatment records as supporting a diagnosis of osteoporosis.  
However, those records have been obtained, and they do not 
support such a diagnosis.  An August 1995 X-ray contains a 
finding of marginal "osteophytosis" of the cervical vertebrae 
C5 through C7; it does not show that he was found to have 
osteoporosis.

In essence, the evidence of this claimed disability is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  


ORDER

Entitlement to service connection for osteoporosis is denied.






REMAND

The veteran is in receipt of SSA disability benefits, as 
evidenced by a decision dated in March 1996.  That decision 
is based in part on cervical and lumbar disc disease with 
secondary depression.  Records used by SSA in making its 
determination could be pertinent to the issues of entitlement 
to service connection for psychiatric disability, and whether 
the cervical and lumbosacral spine claims should be reopened.  
It does not appear that any attempt has been made to obtain 
records from SSA.

As discussed in detail above, the VCAA requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Moreover, the Court has recently held that, because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, although the December 2006 notice letter, and 
several other letters from the RO to the veteran, explain the 
meaning of new and material evidence, none of those letters 
specifically provides the basis for the previous denials or 
identifies the kind of evidence that would be considered new 
and material in the veteran's case.  Therefore, the Board 
finds that the notice requirements as set out in Kent have 
not been satisfied.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran all required notice, to include 
the notice specified by the Court in 
Kent.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  In any event, the RO or the AMC 
should specifically contact SSA and 
request any evidence considered in 
connection with its March 1996 disability 
decision and any records associated with 
any later disability determinations for 
the veteran.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


